Matter of Coffey v Coffey (2017 NY Slip Op 02031)





Matter of Coffey v Coffey


2017 NY Slip Op 02031


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY, JJ.


2016-05197
 (Docket No. F-11283-05)

[*1]In the Matter of Lori Ann Coffey, respondent,
vRobert A. Coffey, appellant.


Lisa Siano, Merrick, NY, for appellant.
Quatela Hargraves & Chimeri, PLLC, Hauppauge, NY (Christopher J. Chimeri and Joseph A. Quatela of counsel), for respondent.

DECISION & ORDER
Appeal by the father from an order of commitment of the Family Court, Nassau County (Edmund M. Dane, J.), dated March 31, 2016. The order of commitment, in effect, confirmed an order of fact-finding and an order of disposition of that court (Tomasina Mastroianni, S.M.), dated September 29, 2015, and September 30, 2015, respectively, made after a hearing, finding that the father willfully violated a prior order of child support, and committed him to the custody of the Nassau County Correctional Facility for a period of 180 days. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738). Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave
to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
DILLON, J.P., BALKIN, AUSTIN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court